Name: Commission Implementing Regulation (EU) 2017/1956 of 26 October 2017 entering a name in the register of protected designations of origin and protected geographical indications (Saucisson d'Ardenne/Collier d'Ardenne/Pipe d'Ardenne (PGI))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  marketing;  regions of EU Member States;  consumption;  Europe
 Date Published: nan

 27.10.2017 EN Official Journal of the European Union L 277/4 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1956 of 26 October 2017 entering a name in the register of protected designations of origin and protected geographical indications (Saucisson d'Ardenne/Collier d'Ardenne/Pipe d'Ardenne (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, the application from Belgium to register the name Saucisson d'Ardenne/Collier d'Ardenne/Pipe d'Ardenne (PGI), was published in the Official Journal of the European Union (2). (2) The Commission received 2 notices of opposition, namely from Zurich Foodstuff Trading LLC  United Arab Emirates, on 17.8.2015, and from Rezos Brands SA  Greece, on 14.9.2015. (3) The Commission forwarded to Belgium the notice of opposition from Zurich Foodstuff Trading LLC. The notice of opposition sent from Rezos Brands SA was not forwarded: according to Article 51(1), second subparagraph, of Regulation (EU) No 1151/2012, natural or legal persons having a legitimate interest, established or resident in a Member State other than that from which the application was submitted, may lodge a notice of opposition with the Member State in which they are established. Therefore, Rezos Brands SA was not allowed to lodge a notice of opposition directly to the Commission. In addition, that notice of opposition had been received by the Commission after the expiration of the deadline provided for lodging such a notice of opposition pursuant to Article 51(1) of Regulation (EU) No 1151/2012. (4) On 17.10.2015 the Commission received a reasoned statement of opposition from Zurich Foodstuff Trading LLC. (5) The opponent's interest, as described in the reasoned statement of opposition, was not present and direct but indirect and hypothetical. Zurich Foodstuff Trading LLC was therefore lacking a legitimate interest and the opposition procedure was not continued. Accordingly, the opposition lodged by Zurich Foodstuff Trading LLC is deemed inadmissible. (6) By letter of 16 July 2014, the Belgian authorities forwarded to the Commission a request of the enterprise TerBeke-Pluma, established outside the geographical area defined for the PGI Saucisson d'Ardenne/Collier d'Ardenne/Pipe d'Ardenne, and that had submitted an admissible statement of opposition under Article 49(3) of Regulation (EU) No 1151/2012, to be granted a transitional period under Article 15(1) of Regulation (EU) No 1151/2012 allowing it to continue using the name Saucisson d'Ardenne/Collier d'Ardenne/Pipe d'Ardenne.Information and clarifications necessary for the Commission to be in full knowledge of facts in taking a decision with reference to the above mentioned transitional period were communicated by the Belgian authorities by letters of 1 April 2015, 3 November 2016 and 3 April 2017. (7) Pursuant to Article 9 of Regulation (EU) No 1151/2012, the name Saucisson d'Ardenne/Collier d'Ardenne/Pipe d'Ardenne has been granted a national transitional protection, as of 8 May 2014, i.e. the date the registration application was received by the Commission. In that context, the enterprise TerBeke-Pluma was granted, at national level, an adaptation period of maximum nine months, during which it could continue to use the protected names in respect of products not complying with the related specification. Such an adaptation period started on 8 May 2014 and ended nine months later. (8) The enterprise TerBeke-Pluma being prevented from marketing its product under the names Saucisson d'Ardenne/Collier d'Ardenne/Pipe d'Ardenne since 8 February 2015, the granting of a transitional period under Article 15(1) of Regulation (EU) No 1151/2012 is not justified. Allowing the use of the registered names in respect of products elaborated outside the delimited geographical area would not allow for a transition but would, unduly, lead to the re-establishment of a situation which is deemed illegal since 8 February 2015. (9) In the light of the above, the name Saucisson d'Ardenne/Collier d'Ardenne/Pipe d'Ardenne should be entered in the register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The name Saucisson d'Ardenne/Collier d'Ardenne/Pipe d'Ardenne (PGI) is registered. The name in the first paragraph identifies a product from Class 1.2. Meat products (cooked, salted, smoked, etc.) set out in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 182, 3.6.2015, p. 7. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).